McLaughlin, J.
Plaintiff moves for a temporary injunction enjoining and restraining the defendants during the pendency of this action from interfering in any way with the acts of the plaintiff in connection with the conduct of its business. It appears that the plaintiff’s action is one for a declaratory judgment and not one for an injunction. There is no basis in the law for any such action in this case. If, every time a party felt so disposed, he could come into this court and have his relations with the law-enforcing authorities passed upon, then the Supreme Court would be, in effect, running the executive and administrative departments of government as well as usurping the powers of all the law-enforcing agencies. No such situation could be tolerated. There can be no declaratory judgment in this case because the law affords an adequate remedy to the plaintiff. The fact that it would be more convenient for the plaintiff to have the court direct the Commission in the first instance so as to immediately determine its rights, is no justification for the relief here sought. There is neither ground for injunctive relief in this case nor any legal basis for the granting of a declaratory judgment. Accordingly, this motion for an injunction is denied and the cross-motion to dismiss the complaint is granted.